United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 11, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-30376
                         Summary Calendar



JERRY L. ROBINETT,

                                    Plaintiff-Appellant,

versus

STATE FARM MUTUAL AUTOMOBILE INSURANCE CO.;
UNITED STATES DEPARTMENT OF VETERANS AFFAIRS,
Veterans Administration of; E. ROSS BUCKLEY, JR.,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 02-CV-842-R
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Jerry L. Robinett, a non-prisoner, appeals the district

court’s grant of summary judgment for defendants State Farm

Mutual Automobile Insurance Company (State Farm), the Veteran’s

Administration of the U.S. Department of Veteran’s Affairs (VA),

and E. Ross Buckley Jr., an attorney representing State Farm, and

the dismissal of his claims for state law invasion of privacy


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30376
                                -2-

against State Farm and Buckley, and Federal Tort Claims Act

(FTCA), 28 U.S.C. 2671, and Privacy Act, 5 U.S.C. 522a claims

against the VA.

     The VA has filed a motion to dismiss the appeal, arguing

that Robinett’s notice of appeal was untimely because the

district court did not have the authority to grant an extension

of time for Robinett to file his motion for new trial.   Based on

the application of the unique circumstances exception recognized

in Fairley v. Jones, 824 F.2d 440, 442 (5th Cir. 1987), we choose

to exercise jurisdiction over this appeal.   The VA’s motion to

dismiss the appeal is DENIED.

     The district court granted the VA’s motion to dismiss

Robinett’s FTCA claim because he had failed to exhaust his

administrative remedies.   Robinett does not address the district

court’s dismissal of his FTCA claim in his appellate brief, and

so he has abandoned his FTCA claim.   Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Robinett argues that the VA violated federal regulations

when a paralegal working at the Regional Counsel’s Office

authorized the release of his medical files.   He contends that

the regulations require the Regional Counsel to personally

investigate the lawfulness and appropriateness of such an order.

He bases his argument on 38 C.F.R. § 1.511(c)(3)(ii) which

provides that the Regional Counsel determine whether the records

should be released pursuant to a state court order.   It is
                           No. 03-30376
                                -3-

contemplated by the regulation that employees of the Regional

Counsel “having reasonable knowledge of the requirements of this

regulation” will be able to handle such requests.    38 C.F.R.

§ 1.511(c)(3)(ii).

     Robinett argues that he provided evidence, sufficient to

defeat summary judgment, that the VA intentionally and willfully,

and with flagrant disregard for his privacy, released his medical

records.   He contends that the district court erred in its

determination that State Farm had a right to discover his medical

records because they were relevant to the state court litigation.

The state court issuing the order determined that his records

were relevant, and the employees of the Regional Counsel, after

reviewing the order and supporting documentation as required by

the regulation, determined that the “disclosure of the records

[was] necessary to prevent the perpetration of fraud or other

injustice in the matter in question.”     38 C.F.R. § 1.511(c)(3)(ii).

The medical records were then released pursuant to the exception

for orders of a court of competent jurisdiction contained in

5 U.S.C. § 552a(b)(11).   Robinett has not alleged any facts to

preclude summary judgment which would show that the VA “acted in

a manner which was intentional or willful.”    5 U.S.C. § 552(g)(4).

     Robinett argues that the district court erred in its

determination that the VA’s failure to notify him of the release

of his records did not adversely affect him.    He contends that

the records custodian led him to believe that he would have
                             No. 03-30376
                                  -4-

time to take legal action to prevent the release, which would

have been successful because the release was unlawful.

Blue brief, 19-20.

     The regulations require the VA to make a reasonable effort

to notify the subject that the records were disclosed under

compulsory legal process.    38 C.F.R. § 1.511(d).   The regulations

do not require the VA to inform the subject before the release in

time for the subject to challenge the release.    Robinett has not

shown a violation of the notice regulation which would give rise

to a cause of action under 5 U.S.C. § 552(g)(1)(D).    Robinett has

not shown any error in the district court’s grant of summary

judgment for the VA on his Privacy Act claim.

     Robinett argues that the district court erred in dismissing

his claims against State Farm and Buckley by ruling that since it

had dismissed all of his claims against the VA, it no longer had

jurisdiction to hear the remaining state law claims.    He contends

that this is so because the district court erred in dismissing

his claims against the VA under the Privacy Act.     He also argues

that the claims are intertwined and that the district court had

supplemental jurisdiction.    Robinett has not shown that the

district court abused its discretion in declining to exercise

its supplemental jurisdiction over his state law claims.

The district court had dismissed all of Robinett’s federal

claims.   The district court did not err in granting summary

judgment for the VA on the Privacy Act claims.    The district
                             No. 03-30376
                                  -5-

court noted that his remaining state law claims were related to

other state law claims currently pending in state court,

which court was familiar with the background of the case.

Robinett has not shown that the district court abused its

discretion in declining to exercise supplemental jurisdiction.

Cabrol v. Town of Youngsville, 106 F.3d 101, 110 (5th Cir. 1997).

     Robinett argues that the district court erred in not

granting his motion for a new trial under Federal Rule of Civil

Procedure 59.   He repeats all of the arguments he made to show

that the district court erred in dismissing his claims in the

first place.    The district court denied Robinett’s motion because

he had failed to offer any evidence or arguments that would merit

reconsideration.   His arguments in his motion merely reiterated

the arguments the district court considered and rejected in

its original rulings and were not addressed to the grounds for

seeking Rule 59(e) relief.    R. 6-9, 26-34.   The district court

did not abuse its discretion in denying his motion.     Midland West

Corp. v. FDIC, 911 F.2d 1141, 1145 (5th Cir. 1990).

     AFFIRMED; MOTION TO DISMISS APPEAL DENIED.